Title: VI. Thomas Barclay’s Letter of Credence to the Emperor of Morocco, 1–11 October 1785
From: Adams, John,American Commissioners,Jefferson, Thomas
To: Morocco, the Emperor of


            
              [1–11 October 1785]
            
            The Congress of the United States of America after the conclusion of that war which established their freedom & independance, & after the cares which were first necessary for the restoration of order & regular government, turned their attention in the first moment possible to the connections which it would be proper to form with the nations on this side the Atlantic for the maintenance of friendship & improvement of commerce with them. They therefore on the twelfth day of May in the last year thought proper to appoint us with Doctr. Benjn. Franklin their Ministers Plenipy to negotiate & to conclude such treaties of Amity & Commerce as should be agreed on with those nations. The variety of the commissions of this nature with which we were charged rendered impracticable our attending in person at the several courts to which they were addressed, & required that we should execute them by the intervention of confidential persons to be sent to those courts. Congress sensible of this have been pleased by other full powers bearing date the 11th. day of March last to give to the same Ministers or a majority of them authority to appoint such Agents for the purpose of negotiating these treaties under our instruction, of bringing them to maturity & of signing them in a preliminary form, referring them to us for definitive execution, as by the full powers, a copy of which we have the honour of transmitting herewith to your Majesty, will more particularly appear. Doctr. Franklin our collegue having found it necessary to return to America, the execution of these full powers has devolved on us alone. As the circumstances before explained put it out of our power to have the honour of presenting ourselves in person at the court of your Majesty, so others supervened which rendered impracticable our meeting at any other place such minister as your Majesty might condescend to authorize to treat with us on the subjects with which we were charged: one of us being placed as Minister Pleny for the United States at the court of Great Britain & the other in the same character at the court of France. We have therefore adopted the only remaining method that of sending a confidential Agent according to the authority given us, (to testify to your Majesty our high respect & gratitude for the friendly disposition you have manifested to the U.S. to assure you of the desire of our country to form a connection with a Sovereign, so renowned for his power, his wisdom & his justice, and) to concert with such Minister as your Majesty shall think proper to appoint those conditions which will be most advantageous for both nations to adopt for the regulation of their commerce & of their mutual conduct towards each other. The person whom we charge with this high mission is Thomas Barclay Esqr. possessing in the highest degree the confidence of the U.S. and as such having been several years & still being their Consul General with our great & good Friend & Ally the King of France. Although our full powers reserve to us the ultimate signature of the Treaty to be established yet such is our reliance on the wisdom & integrity of Mr Barclay that we assure your Majesty you may have full faith in whatever he shall agree to, and that the same when sent to us will be returned with our signature in order to receive that of the person whom your Majesty shall commission for the same purpose.
            With the most profound respect & our best wishes for the health, happiness, prosperity & glory of your Imperial Majesty / We have the honor to subscribe ourselves / Your Majesty’s / Most obedient / Most hble Servants
          